Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 2-9-2021. 
2.        Claims 1, 3 - 17, 19 - 26, 28 - 30 are pending.  Claims 2, 18, 27 have been canceled.    Claims 1, 17, 26, 29 are independent.   This application was filed on 5-5-2015.     

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Applicant argues on page 10 of Remarks:    ...   fail to disclose “providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator network in the unlicensed spectrum is permitted,”   ...   . 

    The Examiner respectfully disagrees.  Gallagher discloses a handover between two types of radio access networks (RANs) utilizing licensed and unlicensed spectrum. (see Gallagher paragraph [0008], lines 1-12: integrate usage of licensed and unlicensed wireless systems, enabling a user to access an unlicensed wireless system while accessing a licensed wireless system; paragraph [0009], lines 1-18: performing 

B.  Applicant argues on page 10 of Remarks:    ...   fails to disclose or suggest “providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator network in the unlicensed spectrum,”   ...   . 

    The Examiner respectfully disagrees. Gallagher discloses a handover between two types of radio access networks (RANs) licensed and unlicensed spectrum. (see Gallagher paragraph [0008], lines 1-12: integrate usage of licensed and unlicensed wireless systems, enabling a user to access an unlicensed wireless system while accessing a licensed wireless system; paragraph [0009], lines 1-18: performing handovers between unlicensed mobile access networks comprising a first radio access network and a second radio access network; to facilitate the handover, handover messages and communications messages are exchanged)   

C.  Applicant argues on page 11 of Remarks: The only possible avenue for an interpretation of Gallagher as disclosing handover between different radio access networks associated with a UMAN based on the quotation from paragraph [0009] of Gallagher cited above would be based on hindsight bias   ...   . 

    The Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it 

D.  Applicant argues on page 11 of Remarks:    ...   Gallagher fails to disclose or suggest that one such radio access network would be “a wireless local area network in an unlicensed spectrum,” and another such radio access network would be “a second type of RAN defined for providing access to a mobile network operator network in the unlicensed spectrum.”. 

    The Examiner respectfully disagrees. Gallagher discloses a handover between two types of radio access networks (RANs) licensed and unlicensed spectrum. (see Gallagher paragraph [0008], lines 1-12: integrate usage of licensed and unlicensed wireless systems, enabling a user to access an unlicensed wireless system while accessing a licensed wireless system; paragraph [0009], lines 1-18: performing handovers between unlicensed mobile access networks comprising a first radio access network and a second radio access network; to facilitate the handover, handover messages and communications messages are exchanged)

E.  Applicant argues on page 12 of Remarks:    ...   Gallagher and Kazmi fail to disclose or suggest a policy indicating “whether at least one of selection of a first type of radio access network (RAN) defined for providing access to a first wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in the unlicensed spectrum is permitted or selection of the second type of RAN for handover from the first type of RAN is permitted,”   ...   . 

    The Examiner respectfully disagrees.  Kazmi discloses a band preference parameter which is utilized in the assigning of a particular device to a particular frequency band (i.e. spectrum range) for communication.  The preference parameter is utilized in order to determine the optimum operational frequency band for a particular device.  Kazmi discloses preferences related to policies (such as user-defined or operator-defined policies related to selecting a network) associated with a particular user and utilized in selecting a particular type of network to be used for communications. (see Kazmi paragraph [0014], lines 1-18: a band preference parameter indicating assignment of operation to a second (first, second) frequency band (i.e. type of network: such as licensed and unlicensed frequency bands); (the type of network is selected based on a preference parameter); paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user or operator defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network; (a mode preference indicates a particular type of network))  And, Kazmi discloses a parameter utilized to determine a particular type for a network (i.e. a permitted network type).  (see Kazmi paragraph [0048], lines 1-15: parameter USWF=5 indicates that UE prefers a particular unlicensed band for a particular service; (a particular type of network 
    And, Gallagher discloses a handover between two types of radio access networks (RANs) licensed and unlicensed spectrum. (see Gallagher paragraph [0008], lines 1-12: integrate usage of licensed and unlicensed wireless systems, enabling a user to access an unlicensed wireless system while accessing a licensed wireless system; paragraph [0009], lines 1-18: performing handovers between unlicensed mobile access networks comprising a first radio access network and a second radio access network; to facilitate the handover, handover messages and communications messages are exchanged)
    In addition, Bontu discloses the usage of unlicensed spectrum for communication for devices associated with wireless local area networks (i.e. first type of radio access) and devices associated with mobile communication (i.e. second type of radio access).  Bontu discloses LTE operation utilizing the unlicensed spectrum. (see Bontu paragraph [0036], lines 1-9: provide for LTE transmission operating a component carrier in an unlicensed band; enable LTE operation to coexist with WiFi in the unlicensed band; enable coexistence of LTE HeNBs and WiFi APs operating in unlicensed band; paragraph [0039], lines 1-5: contains both LTE air interface and unlicensed TD LTE (U-TD LTE) air interface with former operating in the licensed band and the latter providing channel bandwidth in the unlicensed band)   Bontu discloses providing access to unlicensed frequency bands associated with wireless local area networks (radio access) and mobile type communications (radio access).   

F.  Applicant argues on page 13 of Remarks:    ...   Kazmi, however, fails to disclose or suggest at least “wherein the one or more user-defined or operator-defined policies indicate whether . . . selection of a first type of radio access network (RAN) . . . for handover from a second type of RAN. . . is permitted   ...   . 

    The Examiner respectfully disagrees.  Kazmi discloses a band preference parameter which is utilized in the assigning of a particular device to a particular frequency band (i.e. spectrum range) for communication as stated above.  The preference parameter is utilized in order to determine the optimum operational frequency band for a particular device (radio access network).  Kazmi discloses preferences related to policies (such as user-defined or operator-defined policies related to selecting a network) associated with a particular user and utilized in selecting a particular type of network to be used for communications as stated above.  And, Kazmi discloses a parameter utilized to determine a particular type for a network (i.e. a permitted network type).  (see Kazmi paragraph [0048], lines 1-15: parameter USWF=5 indicates that UE prefers a particular unlicensed band for a particular service; (a particular type of network is permitted))       
    And, Xiang discloses an authentication process (credentials) associated with a selected access point (i.e. network). (see Xiang paragraph [0028], lines 1-16: UE gathers information about available APs (i.e. different networks) and implements the network detection and selection policy set by the operator; after UE determines which AP (i.e. network) to connect to, UE carries out an authentication process, connects to an AP, and joins the AP network)

G.  Applicant argues on page 13 of Remarks: Kazmi fails to disclose such verification of whether the selection is permitted between the serving network and the discovered network.

    The Examiner respectfully disagrees.  Kazmi discloses a band preference parameter 
    And, Xiang discloses an authentication process (credentials) associated with a selected access point (i.e. network) as stated above. 

H.  Applicant argues on page 14 of Remarks: Independent claims 17, 26, and 29 recite similar aspects to those of independent claim 1, and thus are patentable over any combination of Kazmi, Dang, Gallagher, Bontu, Berg, Xiang, Salminen, and Boeckner for at least the same reasons.

    Independent claims 17, 26, 29 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 17, 26, 29.   

I.  Applicant argues on page 14 of Remarks: Dependent claims 3-16, 19-25, 28, and 30 are also allowable at least based on their respective dependency to the above discussed independent claims 1, 17, 26, and 29,   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.     

J.  Applicant argues on page 15 of Remarks:    ...   the Office Action has not shown where Bontu discloses at least “a long term evolution (LTE) unlicensed (LTE-U) wireless local area network (LTE-U-W) network associated with the first set of backend network components that do not include a mobility management entity (MME),”   ...   . 

    The Examiner respectfully disagrees.  Bontu discloses the usage of unlicensed spectrum for communication between devices associated with wireless local area networks (i.e. first type of radio access) and devices associated with mobile communication (i.e. second type of radio access).  Bontu discloses LTE operations utilizing unlicensed spectrum. (see Bontu paragraph [0036], lines 1-9: provide for LTE transmission operating a component carrier in an unlicensed band; enable LTE operation to coexist with WiFi in the unlicensed band; enable coexistence of LTE HeNBs and WiFi APs operating in unlicensed band; paragraph [0039], lines 1-5: contains both LTE air interface and unlicensed TD LTE (U-TD LTE) air interface with former operating in the licensed band and the latter providing channel bandwidth in the unlicensed band)

K.  Applicant argues on page 15 of Remarks: There is no disclosure or suggestion, however, to remove an MME from a network in Bontu that may use an unlicensed LTE air interface, much less that such a network would be a type of network that could be indicated in the policy   ...   . 

    The Examiner respectfully disagrees.   The claimed invention discloses removing a network entry from a blacklist. Boeckner discloses removing a network entity from a blacklist. (see Boeckner paragraph [0076], lines 1-17: devices are blacklisted for a current session (authentication settings applies until server if restarted; paragraph [0083], lines 8-12: when device is removed from a network, data associated with the device is deleted from server)    

L.  Applicant argues on page 15 of Remarks:    ...   Xiang fails to disclose that the authentication process for the network, as carried out by the UE, involves “wherein the credentials relate to a selection of another network related to a service provider of the service provider network,”   ...   . 

    The Examiner respectfully disagrees.  Xiang discloses a selection of an access point (i.e. analogous to a network selection).  Xiang discloses that each AP serves as a connection point to a single network.  (Xiang paragraph [0026], lines 16-17: each AP serves as a connection point to a single network)   And, Xiang discloses an authentication process (credentials) associated with a selected access point (i.e. network). (see Xiang paragraph [0028], lines 1-16: UE gathers information about available APs (i.e. different networks) and implements the network detection and selection policy set by the operator; after UE determines which AP (i.e. network) to connect to, UE carries out an authentication process, connects to an AP, and joins the AP network)

35 USC § 112(f) Analysis

4.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitations are in claims 26-28.   
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations. The specification on pages 10-11, paragraph [0038] discloses the following: 
(1) “means for discovering”; (2) “means for determining”; (3) “means for selecting”; and (4) “means for adding”: (e.g., ...  actions, functions, and/or described components may be performed by a specially-programmed processor, a processor 

The Applicant has defined the means for performing the indicated steps as computing software executing by a computing system (i.e. a computing system comprising a CPU or processor executing a sequence of instructions or software).  The specification has disclosed sufficient structure and steps to perform the indicated “configured to” functions.  

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.        Claims 1, 4, 5, 8, 11, 15, 17, 20, 21, 23, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US PGPUB No. 20130143502) in view of Dang (US PGPUB No. 20070286120) and further in view of Gallagher et al. (US 20050266853). 

Regarding Claim 1, Kazmi discloses a method for detecting wireless network services, comprising the following: 
Kazmi disclosing for a): discovering, at a user equipment (UE), and accessing a service provider network via a cellular radio access technology (RAT) (see Kazmi paragraph [0019], lines 10-14: receiving availability data from one or more access points corresponding to the frequency band and determining device configuration parameters based on access point availability) in an unlicensed frequency band (see Kazmi paragraph [0008], lines 1-6: support operation of mobile terminals in both licensed and unlicensed bands; carrying communication according to a particular wireless standard and in which a second frequency band is an unlicensed frequency band (first frequency band licensed frequency band)).    

Furthermore, Kazmi discloses for b): determining, by the UE, one or more user-defined or operator-defined policies related to selecting the network, wherein the one or more user-defined or operator-defined policies indicate whether selection of a type of the network for handover is permitted. (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network; paragraph [0014], lines 1-18: a band 
 
Kazmi does not specifically disclose for a): broadcasting messages advertising services for accessing a service provider network, and for b): identifying a service provider advertising in a broadcast message for accessing a service provider network. 
However, Dang discloses for a): one or more broadcast messages from a network, wherein the one or more broadcast messages advertise services for accessing a service provider network. (see Dang paragraph [0012], lines 1-8: user side device receives broadcast messages to obtain information of the NSPs (i.e. service providers) during scanning operations) 
And, Dang discloses for b): identifying a service provider of at least one of the services advertised in the one or more broadcast messages for accessing the service provider network. (see Dang paragraph [0012], lines 1-8: user side device receives broadcast messages to obtain information of the NSP (i.e. service providers) during scanning; paragraph [0064], lines 1-5: user side device performs NSP discovering (by UE), in a manner corresponding to NSP sharing mode (service advertised in broadcast message))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi for a): broadcasting messages advertising services for accessing a service provider network, and for b): identifying a service provider advertising in a broadcast message for accessing a 

Furthermore, Kazmi discloses for c): selecting, based at least in part on the one or more user-defined or operator-defined policies, the network for handover from the serving network, wherein selecting the network is based at least in part on determining, by the UE and as indicated by the one or more user-defined or operator-defined policies, that selection of a different type of the network is permitted. (see Kazmi paragraph [0014], lines 1-18: a band preference parameter indicating assignment of operation to a second frequency band (i.e. type of network: licensed and unlicensed frequency bands); (the type of network is selected based on a preference parameter); paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (selection of a network (or handover from a network); operator defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network; paragraph [0048], lines 1-15: parameter USWF=5 indicates that UE prefers a particular unlicensed band for a particular service; (a particular type of permitted network); (wireless communication network indicates handover of device between service providers networks; Specification in paragraph [0046] 

Kazmi-Dang does not specifically discloses for b): providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in an unlicensed spectrum. 
However, Gallagher discloses for b): a first type of radio access network (RAN) defined for providing access to a first wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in the unlicensed spectrum is permitted. (see Gallagher paragraph [0008], lines 1-12: integrate usage of licensed and unlicensed wireless systems, enabling a user to access an unlicensed wireless system while accessing a licensed wireless system; paragraph [0009], lines 1-18: performing handovers between unlicensed  mobile access networks comprising a first radio access network and a second radio access network; to facilitate the handover, handover messages are exchanged)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang for b): providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in an unlicensed spectrum as taught by Gallagher.  One of ordinary skill in the art would have been motivated to employ the teachings of Gallagher for the benefits achieved from the enhanced operation of a system that enables 

Regarding Claim 4, Kazmi-Dang-Gallagher discloses the method of claim 1, wherein at least one of the one or more user-defined policies or operator-defined policies (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network) relates to both a wireless local area network and the network that communicates using the cellular RAT in the unlicensed frequency band.  (see Kazmi page 3, lines 2-9: support operation of mobile terminals in both licensed and unlicensed bands; carrying communication according to a particular wireless standard and in which a second frequency band is an unlicensed frequency band)

Regarding Claim 5, Kazmi-Dang-Gallagher discloses the method of claim 1, wherein discovering the network comprises searching a plurality of networks including both wireless local area networks (WLAN) and networks that communicate using the cellular RAT (see Kazmi paragraph [0019], lines 10-14: receiving availability data from one or more access points corresponding to the frequency band and determining device configuration parameters based on access point availability) in the unlicensed frequency band. (see Kazmi page 3, lines 2-9: support operation of mobile terminals in both 

Regarding Claim 8, Kazmi-Dang-Gallagher based at least in part on the one or more user-defined policies or operator-defined policies. (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network)   

Regarding Claim 11, Kazmi-Dang-Gallagher discloses the method of claim 1, further comprising: determining that a second network related to the service provider network advertises access to the MNO network via the cellular RAT in the unlicensed frequency band; (see Kazmi paragraph [0019], lines 10-14: receiving availability data from one or more access points corresponding to the frequency band and determining device configuration parameters based on access point availability; paragraph [0008], lines 1-6: support operation of mobile terminals in both licensed and unlicensed bands; carrying communication according to a particular wireless standard and in which a second frequency band is an unlicensed frequency band) and reporting the network and the second network to one or more upper layers, wherein selecting the network includes selecting the network or the second network. (see Kazmi paragraph [0056], lines 25-28: 

Regarding Claim 15, Kazmi-Dang-Gallagher discloses the method of claim 1, wherein selecting the network comprises selecting the network for handover, reselection, or offloading. (see Kazmi paragraph [0033], lines 1-2: requires sufficient information to decide on handovers between licensed and unlicensed bands; (selected: handover))

Regarding Claim 17, Kazmi discloses an apparatus for detecting wireless network services, comprising the following: 
a)  at least one processor, and e) a memory coupled to the at least one processor, the processor configured to perform operations. (see Kazmi paragraph [0076], lines 1-8: implemented on systems with one or more processors configured with appropriate program instructions in the form of software or firmware)    

Furthermore, Kazmi discloses for b): discovering and accessing a service provider network via a cellular radio access technology (RAT) (see Kazmi paragraph [0019], lines 10-14: receiving availability data from one or more access points corresponding to the frequency band and determining device configuration parameters based on access point availability) in an unlicensed frequency band (see Kazmi paragraph [0008], lines 1-6: support operation of mobile terminals in 

 And, Kazmi discloses for c): determine one or more user-defined or operator-defined policies related to selecting the network, wherein the one or more user-defined or operator-defined policies indicate whether and selection of a type of the network for handover from a different type of network is permitted. (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network)

Kazmi does not specifically disclose for b): broadcasting messages from a network advertising services for accessing a service provider network, and for c): identifying a service provider advertising in a broadcast message for accessing a service provider network. 
However, Dang discloses for b): one or more broadcast messages from a network, wherein the one or more broadcast messages advertise services for accessing a service provider network. (see Dang paragraph [0012], lines 1-8: user side device receives broadcast messages to obtain information of the NSPs (i.e. 
And, Dang, discloses for c): identifying a service provider of at least one of the services advertised in the one or more broadcast messages for accessing the service provider network. (see Dang paragraph [0012], lines 1-8: user side device receives broadcast messages to obtain information of the NSP (i.e. service providers) during scanning; paragraph [0064], lines 1-5: user side device performs NSP discovering (by UE), in a manner corresponding to NSP sharing mode (service advertised in broadcast message))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi for b): broadcasting messages from a network advertising services for accessing a service provider network, and for c): identifying a service provider advertised in a broadcast message for accessing a service provider network as taught by Dang.  One of ordinary skill in the art would have been motivated to employ the teachings of Dang for the benefits achieved from the flexibility of a system that effectively reduces time consumption in network discovering and selecting thereby improving the utilization of network resources. (see Dang paragraph [0064], lines 12-16)      

Furthermore, Kazmi-Dang does not specifically discloses for c): providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in an unlicensed spectrum. 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang for c): providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in an unlicensed spectrum as taught by Gallagher.  One of ordinary skill in the art would have been motivated to employ the teachings of Gallagher for the benefits achieved from the enhanced operation of a system that enables handovers between radio access networks utilizing unlicensed and licensed spectrum. (see Gallagher paragraph [0008], lines 1-12)   
 
Furthermore, Kazmi discloses for d): select, based at least in part on the one or more user-defined or operator-defined policies, the network for handover from a serving network, wherein selecting the network is based at least in part on determining, as indicated by the one or more user-defined or operator-defined the type of the network for handover is permitted. (see Kazmi paragraph [0014], lines 1-18: a band preference parameter indicating assignment of operation to a second frequency band (i.e. type of network: licensed and unlicensed frequency bands); (the type of network is selected based on a preference parameter); paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (selection of a network; operator defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network; paragraph [0048], lines 1-15: parameter USWF=5 indicates that UE prefers a particular unlicensed band for a particular service; (a particular type of permitted network)) 

Regarding Claim 20, Kazmi-Dang-Gallagher discloses the apparatus of claim 17, wherein at least one of the one or more user-defined policies or operator-defined policies relates to both a wireless local area network and the network that communicates using the cellular RAT (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network) in the unlicensed frequency band. (see Kazmi page 3, lines 2-9: support operation of mobile terminals in both licensed and unlicensed bands; carrying 

Regarding Claim 21, Kazmi-Dang-Gallagher discloses the apparatus of claim 17, wherein the at least one processor is configured to discover the network based at least in part on searching a plurality of networks including both wireless local area networks (WLAN) and networks that communicate using the cellular RAT (see Kazmi paragraph [0019], lines 10-14: receiving availability data from one or more access points corresponding to the frequency band and determining device configuration parameters based on access point availability) in the unlicensed frequency band. (see Kazmi page 3, lines 2-9: support operation of mobile terminals in both licensed and unlicensed bands; carrying communication according to a particular wireless standard and in which a second frequency band is an unlicensed frequency band)

Regarding Claim 23, Kazmi-Dang-Gallagher discloses the apparatus of claim 21, wherein the at least one processor is configured to search the plurality of networks based at least in part on the one or more user-defined policies or operator-defined policies. (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network)    

Regarding Claim 26, Kazmi discloses an apparatus for detecting wireless network services comprising the following: 
Kazmi discloses for a): discovering, at a user equipment (UE), and accessing a service provider network via a cellular radio access technology (RAT) (see Kazmi paragraph [0019], lines 10-14: receiving availability data from one or more access points corresponding to the frequency band and determining device configuration parameters based on access point availability) in the unlicensed frequency band. (see Kazmi paragraph [0008], lines 1-6: support operation of mobile terminals in both licensed and unlicensed bands; carrying communication according to a particular wireless standard and in which a second frequency band is an unlicensed frequency band)

Furthermore, Kazmi discloses for b): means for determining one or more user-defined or operator-defined policies related to selecting the network wherein the one or more user-defined or operator-defined policies indicate whether selection of a type of the network for handover from a different type of a serving network is permitted. (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network)

Furthermore, Kazmi does not specifically disclose for a): broadcasting messages to 
However, Dang discloses for a): means for discovering one or more broadcast messages from a network, wherein the one of more broadcast messages advertise services.  (see Dang paragraph [0012], lines 1-8: user side device receives broadcast messages to obtain information of the NSP (i.e. service providers) during scanning)  
And, Dang discloses for b): means for identifying a service provider of at least one of the services advertised in the one or more broadcast messages for accessing the service provider network. (see Dang paragraph [0012], lines 1-8: user side device receives broadcast messages to obtain information of the NSPs (i.e. service providers) during scanning; paragraph [0064], lines 1-5: user side device performs NSP discovering (by UE), in a manner corresponding to NSP sharing mode (service advertised in broadcast message))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi for a): broadcasting messages to advertise services for accessing a service provider network, and for b): identifying a service provider advertised in broadcast messages for accessing a service provider network as taught by Dang.  One of ordinary skill in the art would have been motivated to employ the teachings of Dang for the benefits achieved from the flexibility of a system that effectively reduces time consumption in network discovering and selecting thereby improving the utilization of network resources. 

Furthermore, Kazmi discloses for c): means for selecting based at least in part on the one or more user-defined or operator-defined policies, the network for handover from a serving network, wherein selecting the network is based at least in part on determining, as indicated by the one or more user-defined or operator-defined policies, that selection of the type of the network for handover is permitted. (see Kazmi paragraph [0014], lines 1-18: a band preference parameter indicating assignment of operation to a second frequency band (i.e. type of network: licensed and unlicensed frequency bands); (the type of network is selected based on a preference parameter); paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (selection of a network; operator defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network; paragraph [0048], lines 1-15: parameter USWF=5 indicates that UE prefers a particular unlicensed band for a particular service; (a particular type of permitted network))

Kazmi-Dang does not specifically discloses for b): providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in an unlicensed spectrum, and for c): selection of a type of network for handover from a different type of network is permitted. 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang for b): providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in an unlicensed spectrum, and for c): selection of a type of network for handover from a different type of network is permitted as taught by Gallagher.  One of ordinary skill in the art would have been motivated to employ the teachings of Gallagher for the benefits achieved from the enhanced operation of a system that enables handovers between radio access networks utilizing unlicensed and licensed spectrum. (see Gallagher paragraph [0008], lines 1-12)    

Regarding Claim 29, Kazmi discloses a non-transitory computer-readable storage medium comprising computer-executable code for detecting wireless network services, 
Kazmi discloses for a): code for discovering and accessing a service provider network via a cellular radio access technology (RAT) (see Kazmi paragraph [0019], lines 10-14: receiving availability data from one or more access points corresponding to the frequency band and determining device configuration parameters based on access point availability) in an unlicensed frequency band (see Kazmi page 3, lines 2-9: support operation of mobile terminals in both licensed and unlicensed bands; carrying communication according to a particular wireless standard and in which a second frequency band is an unlicensed frequency band). 

Furthermore, Kazmi discloses for b): code for determining one or more user-defined or operator-defined policies related to selecting the network, wherein the one or more user-defined or operator-defined policies indicate whether selection of a type of the network for handover from a different type of a serving network is permitted. (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network) 

Kazmi does not specifically disclose for a): broadcasting messages advertising services for accessing a service provider network, and for b): identifying a service 
However, Dang discloses for a): one or more broadcast messages from a network, wherein the one or more broadcast messages advertise services for accessing a service provider network. (see Dang paragraph [0012], lines 1-8: user side device receives broadcast messages to obtain information of the NSPs (i.e. service providers) during scanning; paragraph [0064], lines 1-5: user side device performs NSP discovering (by UE), in a manner corresponding to NSP sharing mode (service advertised in broadcast message))
And, Dang discloses for b): code for identifying a service provider of at least one or the services advertised in the one or more broadcast messages for accessing the service provider network. (see Dang paragraph [0012], lines 1-8: user side device receives broadcast messages to obtain information of the NSPs (i.e. service providers) during scanning operations; paragraph [0064], lines 1-5: user side device performs NSP discovering (by UE), in a manner corresponding to NSP sharing mode (service advertised in broadcast message))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi for a): broadcasting messages advertising services for accessing a service provider network, and for b): identifying a service provider advertised in the broadcast messages for accessing a service provider network as taught by Dang.  One of ordinary skill in the art would have been motivated to employ the teachings of Dang for the benefits achieved from the flexibility of a system that effectively reduces time consumption in network 

Furthermore, Kazmi discloses for c): code for selecting, based at least in part on the one or more user-defined or operator-defined policies, the network for handover from a serving network, wherein selecting the network is based at least in part on determining, as indicated by the one or more user-defined or operator-defined policies, that selection of the type of the network for handover is permitted. (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (selection of a network; operator defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network; paragraph [0048], lines 1-15: parameter USWF=5 indicates that UE prefers a particular unlicensed band for a particular service; (a particular type of permitted network))

Kazmi-Dang does not specifically discloses for b): providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in an unlicensed spectrum. 
However, Gallagher discloses for b): selection of a first type of radio access network (RAN) defined for providing access to a first wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang for b): providing access to a wireless local area network in an unlicensed spectrum for handover from a second type of RAN defined for providing access to a mobile network operator (MNO) network in an unlicensed spectrum as taught by Gallagher.  One of ordinary skill in the art would have been motivated to employ the teachings of Gallagher for the benefits achieved from the enhanced operation of a system that enables handovers between radio access networks utilizing unlicensed and licensed spectrum. (see Gallagher paragraph [0008], lines 1-12)     

8.        Claims 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Dang and further in view of Gallagher and Bontu et al. (US PGPUB No. 20140044105) and Berg et al. (US PGPUB No. 20140045486). 	
 
Regarding Claims 3, 19, Kazmi-Dang-Gallagher discloses the method of claim 1 and the apparatus of claim 17, wherein including communication utilizing licensed and unlicensed frequency bands. (see Kazmi paragraph [0014], lines 1-18: a band 

Kazmi-Dang-Gallagher does not specifically disclose network types include unlicensed (LTE-U) wireless local area network (LTE-U-W) network, and a LTE-U mobile network operator (LTE-U-M) network. 
However, Bontu discloses wherein the first type of RAN includes a long term evolution (LTE) unlicensed (LTE-U) wireless local area network ((LTE-U-W) network and the second type of RAN includes a LTE-U- mobile network operator (LTE-U-M) network. (see Bontu paragraph [0036], lines 1-9: provide for LTE transmission operating a component carrier in an unlicensed band; enable LTE operation to coexist with WiFi in the unlicensed band; enable coexistence of LTE HeNBs and WiFi APs operating in unlicensed band; paragraph [0039], lines 1-5: contains both LTE air interface and unlicensed TD LTE (U-TD LTE) air interface with former operating in the licensed band and the latter providing channel bandwidth in the unlicensed band)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher for network types 

Furthermore, Kazmi-Dang-Gallagher-Bontu does not specifically disclose a first set of backend components and a second set of backend components and that networks components do not include a MME.
However, Berg disclose wherein networks associated with the first set of backend network components that do not include a mobility management entity (MME) and networks associated with the second set of backend network components that do not include the MME.  (see Berg paragraph [0137], lines 1-8: data stream includes maintenance data sent over data paths in order to keep connections alive with the backend maintenance data handler which is used to provide maintenance data to channel handler; (backend components perform maintenance type activities for a network environment); paragraph [0159], lines 1-6: disclosure extends to other networks including LTE networks, RAN networks and CDMA networks; (backend components are included within different types of network environments (i.e. LTE networks, RAN networks and CDMA networks); paragraph [0008], lines 1-12: provide cooperative mobility management with a breakout system (i.e. not a type MME component); detects a mobility event for a UE and coordinates the transfer the TCP/UDP connection established between network-connected nodes from a first access entity to a different access entity (i.e. from an Iub optimizer to a Gi optimizer))


9.        Claims 6, 7, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Dang and further in view of Gallagher and Xiang et al. (US PGPUB No. 20130308445). 

Regarding Claim 6, Kazmi-Dang-Gallagher discloses the method of claim 5, further comprising providing a list of available networks via an interface, wherein the list of available networks includes information of at least one WLAN and additional information of at least one network that communicates using the cellular RAT in the unlicensed frequency band. (see Kazmi paragraph [0019], lines 10-14: receiving availability data from one or more access points corresponding to the frequency band and determining device configuration parameters based on access point availability)    

Although Kazmi discloses a determination of a set of available networks for wireless communication, Kazmi-Dang-Gallagher does not specifically disclose a network identifier associated with a network. 
However, Xiang discloses wherein including a network identifier of a network and 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher for a network identifier associated with a network as taught by Xiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Xiang for the benefits achieved from the flexibility of a network detection and selection system enabling the dynamic updating of network detection and selection policies within a wireless network environment. (see Xiang paragraph [0004], lines 17-23)  

Regarding Claim 7, Kazmi-Dang-Gallagher discloses the method of claim 6, wherein further comprising indicating via the interface whether credentials are stored for the at least one network that communicates using the cellular RAT in an unlicensed frequency band. (see Kazmi page 3, lines 2-9: support operation of mobile terminals in both licensed and unlicensed bands; carrying communication according to a particular wireless standard and in which a second frequency band is an unlicensed frequency band)
Furthermore, Kazmi-Dang-Gallagher does not specifically disclose whether credentials are stored for at least one network.
However, Xiang discloses wherein whether credentials are stored for the at least one network. (see Xiang paragraph [0028], lines 9-12: after UE determines AP (i.e. network) to connect to, UE carries out an authentication process (i.e. credentials utilized to 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher for whether credentials are stored for at least one network as taught by Xiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Xiang for the benefits achieved from the flexibility of a network detection and selection system enabling the dynamic updating of network detection and selection policies within a wireless network environment. (see Xiang paragraph [0004], lines 17-23)  

Regarding Claim 16, Kazmi-Dang-Gallagher discloses the method of claim 1. 
Kazmi-Dang-Gallagher does not specifically disclose providing credentials to authenticate a UE on the network. 
However, Xiang discloses wherein further comprising providing credentials to the network to authenticate the UE on the network, wherein the credentials relate to a selection of another network related to a service provider of the service provider network.  (see Xiang paragraph [0028], lines 1-16: UE gathers information about available APs (i.e. different networks) and implements the network detection and selection policy set by the operator; after UE determines which AP (i.e. network) to connect to, UE carries out an authentication process, connects to an AP, and joins the AP network)    
        It would have been obvious to one of ordinary skill in the art, before the effective 

Regarding Claim 22, Kazmi-Dang-Gallagher discloses the apparatus of claim 21, wherein the at least one processor is further configured to provide a list of available networks via an interface, wherein the list of available networks includes information of at least one WLAN and additional information of at least one network that communicates using the cellular RAT in the unlicensed frequency band. (see Kazmi paragraph [0019], lines 10-14: receiving availability data from one or more access points corresponding to the frequency band and determining device configuration parameters (identification information) based on access point availability)     

Although Kazmi discloses a determination of a set of available networks for wireless communication, Kazmi-Dang-Gallagher does not specifically disclose a network identifier associated with a network. 
However, Xiang discloses wherein including a network identifier of a network and selecting a network. (Xiang paragraph [0031], lines 14-21: filter rules create a list of access technologies/access networks used by UE when available to route traffic that matches a specific access point name (i.e. network identifier))
        It would have been obvious to one of ordinary skill in the art, before the effective   

10.        Claims 9, 10, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Dang and further in view of Gallagher and Salminen et al. (US PGPUB No. 20080298313). 

Regarding Claim 9, Kazmi-Dang-Gallagher discloses the method of claim 5, including selecting the network for communicating using the network and a WLAN based at least in part on the one or more user-defined policies or operator-defined policies.  (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network)    

Furthermore, Kazmi-Dang-Gallagher does not specifically disclose selecting the network for concurrent connection between both of the networks.
However, Salminen discloses selecting the network for concurrent connection between the UE and both of the networks. (see Salminen paragraph [0032], lines 1-3: capability 
The Examiner is interpreting the term “concurrent connection” as being able to communicate simultaneously over multiple access networks with multiple network-connected nodes. 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher for concurrent connection between both of the networks as taught by Salminen.  One of ordinary skill in the art would have been motivated to employ the teachings of Salminen for the benefits achieved from the flexibility of a system communicating with an arbitrary number of access technologies simultaneously and the connections are dynamically reconfigured when required to sustain the required service level to the user.  (see Salminen paragraph [0008], lines 1-5)  

Regarding Claim 10, Kazmi-Dang-Gallagher discloses the method of claim 5, wherein the one or more user-defined or operator-defined policies indicate whether connection is allowed to the WLANs and the networks that communicate using the cellular RAT. (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference parameters to wireless network)

Furthermore, Kazmi-Dang-Gallagher does not specifically disclose whether simultaneous connection is allowed.
However, Salminen discloses wherein indicating whether simultaneous connection is allowed. (see Salminen paragraph [0033], lines 1-5: authentication and authorization is performed and a plurality of simultaneous connections across the plurality of access network is established)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher for whether simultaneous connection is allowed as taught by Salminen.  One of ordinary skill in the art would have been motivated to employ the teachings of Salminen for the benefits achieved from the flexibility of a system communicating with an arbitrary number of access technologies simultaneously and the connections are dynamically reconfigured when required to sustain the required service level to the user.  (see Salminen paragraph [0008], lines 1-5)

Regarding Claim 24, Kazmi-Dang-Gallagher discloses the apparatus of claim 21, wherein the at least one processor is configured to select the network for communicating using the network and a WLAN based at least in part on the one or more user-defined policies or operator-defined policies. (see Kazmi paragraph [0045], lines 1-3: UE configured to signal its preferences regarding being allocated in unlicensed and licensed bands (user-defined policies); paragraph [0066], lines 1-6: wireless communication device configured to indicate a mode preference, a frequency band preference, or both; wireless communication device transmits preference 

Furthermore, Kazmi-Dang-Gallagher does not specifically disclose concurrent connection between both networks. 
However, Salminen discloses concurrent connection between the UE and both of the networks.  (see Salminen paragraph [0032], lines 1-3: capability to communicate simultaneously over a plurality of access networks; paragraph [0033], lines 1-5: authentication and authorization is performed and a plurality of simultaneous (i.e. concurrent) connections across the plurality of access networks is established)    
The Examiner is interpreting the term “concurrent connection” as being able to communicate simultaneously over multiple access networks with multiple network-connected nodes.     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher for concurrent connection between both networks as taught by Salminen.  One of ordinary skill in the art would have been motivated to employ the teachings of Salminen for the benefits achieved from the flexibility of a system communicating with an arbitrary number of access technologies simultaneously and the connections are dynamically reconfigured when required to sustain the required service level to the user.  (see Salminen paragraph [0008], lines 1-5)    

11.        Claims 12 - 14, 25, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Dang and further in view of Gallagher and Xiang and Boeckner et al. (US PGPUB No. 20120291119). 

Regarding Claim 12, Kazmi-Dang-Gallagher discloses the method of claim 1.
Kazmi-Dang-Gallagher does not specifically disclose a network identifier. 
However, Xiang discloses wherein including a network identifier of a network and selecting a network. (Xiang paragraph [0031], lines 14-21: filter rules create a list of access technologies/access network used by UE when available to route traffic that matches a specific access point name (i.e. network identifier))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher for a network identifier as taught by Xiang.   One of ordinary skill in the art would have been motivated to employ the teachings of Xiang for the benefits achieved from the flexibility of a network detection and selection system enabling the dynamic updating of network detection and selection policies within a wireless network environment. (see Xiang paragraph [0004], lines 17-23)  

Kazmi-Dang-Gallagher-Xiang does not specifically disclose adding an identifier to a blacklist based at least in part on detecting a failure of authentication. 
However, Boeckner discloses wherein further comprising adding an identifier to a blacklist based at least in part on detecting a failure of authentication. (see Boeckner paragraph [0033], lines 1-6: store a black list, black list stores identifiers of devices which have been denied authentication; paragraph [0034], lines 20-25: when devices are identified by a UUID (universally unique identifier), it is safe to persist the authentication)    
        It would have been obvious to one of ordinary skill in the art, before the effective 

Regarding Claim 13, Kazmi-Dang-Gallagher-Xiang-Boeckner discloses the method of claim 12.
Kazmi-Dang-Gallagher-Boeckner does not specifically discloses a network identifier. 
However, Xiang discloses wherein including a network identifier and to facilitate distinguishing the network from other networks having the network identifier. (Xiang paragraph [0031], lines 14-21: filter rules create a list of access technologies/access network used by UE when available to route traffic that matches a specific access point name (i.e. identifier))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher-Boeckner for network identifier as taught by Xiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Xiang for the benefits achieved from the flexibility of a network detection and selection system enabling the dynamic updating of network detection and selection policies within a wireless network environment. (see Xiang paragraph [0004], lines 17-23)

Kazmi-Dang-Gallagher-Xiang does not specifically disclose adding an identifier to the 
However, Boeckner discloses wherein adding an identifier to the blacklist comprises adding a public land mobile network, closed subscriber group, service provider, or home node B identifier to the blacklist. (see Boeckner paragraph [0033], lines 1-6: store a black list, black list stores identifiers of devices which have been denied authentication; paragraph [0034], lines 20-25: when devices are identified by a UUID (universally unique identifier), it is safe to persist the authentication)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher-Xiang for adding an identifier to a blacklist as taught by Boeckner.  One of ordinary skill in the art would have been motivated to employ the teachings of Boeckner for the benefits achieved from the convenience and flexibility of a system that enables identification of previously connected devices via a list for connections during a current session. (see Boeckner paragraph [0034], lines 1-9)    

Regarding Claim 14, Kazmi-Dang-Gallagher-Xiang-Boeckner discloses the method of claim 12. 
Kazmi-Dang-Gallagher-Boeckner does not specifically disclose a network identifier.
However, Xiang discloses wherein including a network identifier. (Xiang paragraph [0031], lines 14-21: filter rules create a list of access technologies/access network used by UE when available to route traffic that matches a specific access point name (i.e. identifier))
        It would have been obvious to one of ordinary skill in the art, before the effective 

Kazmi-Dang-Gallagher-Xiang does not specifically disclose removing an identifier from a blacklist after a configured period of time.  
However, Boeckner discloses wherein further comprising removing the network from the blacklist after a configured period of time. (see Boeckner paragraph [0076], lines 1-17: devices are blacklisted for a current session (authentication settings applies until server if restarted; paragraph [0083], lines 8-12: when device is removed from a network, data associated with the device is deleted from server)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher-Xiang for removing an identifier from a blacklist after a configured period of time as taught by Boeckner.  One of ordinary skill in the art would have been motivated to employ the teachings of Boeckner for the benefits achieved from the convenience and flexibility of a system that enables identification of previously connected devices via a list for connections during a current session. (see Boeckner paragraph [0034], lines 1-9)

Regarding Claim 25, Kazmi-Dang-Gallagher discloses the apparatus of claim 21.
Kazmi-Dang-Gallagher does not specifically disclose a network identifier. 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Bontu for a network identifier as taught by Xiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Xiang for the benefits achieved from the flexibility of a network detection and selection system enabling the dynamic updating of network detection and selection policies within a wireless network environment. (see Xiang paragraph [0004], lines 17-23)

Kazmi-Dang-Gallagher-Xiang does not specifically disclose adding an identifier to a blacklist based at least in part on detecting a failure of authentication.  
However, Boeckner discloses wherein further configured to add an identifier to a blacklist based at least in part on detecting a failure of authentication, wherein adding the identifier to the blacklist comprises adding a public land mobile network, closed subscriber group, service provider, or home node B identifier to the blacklist. (see Boeckner paragraph [0033], lines 1-6: store a black list, black list stores identifiers of devices which have been denied authentication; paragraph [0034], lines 20-25: when devices are identified by a UUID (universally unique identifier), it is safe to persist the authentication)  


Regarding Claim 28, Kazmi-Dang-Gallagher discloses the apparatus of claim 26.
Kazmi-Dang-Gallagher does not specifically disclose a network identifier. 
However, Xiang discloses wherein including a network identifier of a network, to facilitate distinguishing the network from other networks having the network identifier and selecting a network. (Xiang paragraph [0031], lines 14-21: filter rules create a list of access technologies/access network used by UE when available to route traffic that matches a specific access point name (i.e. identifier))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher for network identifier as taught by Xiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Xiang for the benefits achieved from the flexibility of a network detection and selection system enabling the dynamic updating of network detection and selection policies within a wireless network environment. (see Xiang paragraph [0004], lines 17-23)

Kazmi-Dang-Gallagher-Xiang does not specifically disclose adding an identifier to a 
However, Boeckner discloses wherein further comprising means for adding an identifier to a blacklist based at least in part on detecting a failure of authentication, wherein adding the identifier to the blacklist comprises adding a public land mobile network, closed subscriber group, service provider, or home node B identifier to the blacklist. (see Boeckner paragraph [0033], lines 1-6: store a black list, black list stores identifiers of devices which have been denied authentication; paragraph [0034], lines 20-25: when devices are identified by a UUID (universally unique identifier), it is safe to persist the authentication)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher-Xiang for adding an identifier to a blacklist based at least in part on detecting a failure of authentication as taught by Boeckner.  One of ordinary skill in the art would have been motivated to employ the teachings of Boeckner for the benefits achieved from the convenience and flexibility of a system that enables identification of previously connected devices via a list for connections during a current session. (see Boeckner paragraph [0034], lines 1-9)  

Regarding Claim 30, Kazmi-Dang-Gallagher discloses the non-transitory computer-readable storage medium of claim 29.
Kazmi-Dang-Gallagher does not specifically disclose a network identifier. 
However, Xiang discloses wherein including a network identifier of a network, to facilitate distinguishing the network from other networks having the network identifier and selecting a network. (Xiang paragraph [0031], lines 14-21: filter rules create a list of 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher for a network identifier as taught by Xiang.  One of ordinary skill in the art would have been motivated to employ the teachings of Xiang for the benefits achieved from the flexibility of a network detection and selection system enabling the dynamic updating of network detection and selection policies within a wireless network environment. (see Xiang paragraph [0004], lines 17-23)

Kazmi-Dang-Gallagher-Xiang does not specifically disclose adding an identifier to a blacklist based at least in part on detecting a failure of authentication. 
However, Boeckner discloses wherein further comprising code for adding an identifier to a blacklist based at least in part on detecting a failure of authentication in selecting the network, wherein adding the identifier to the blacklist comprises adding a public land mobile network, closed subscriber group, service provider, or home node B identifier to the blacklist. (see Boeckner paragraph [0033], lines 1-6: store a black list, black list stores identifiers of devices which have been denied authentication; paragraph [0034], lines 20-25: when devices are identified by a UUID (universally unique identifier), it is safe to persist the authentication)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kazmi-Dang-Gallagher-Xiang for adding an identifier to a blacklist based at least in part on detecting a failure of authentication as taught by Boeckner.  One of ordinary skill in the art would have been motivated to       

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
March 1, 2021
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436